DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	 Applicant’s arguments, filed 9/13/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an alternate embodiment and teaching within the Fury reference.  Thus, the examiner is re-opening and providing a second non-final action. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
4.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-3 and 5-6, 21-25, 27-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kashkoush (PG Pub U.S 2005/0016929) and further in view of Mori et al. (EP1084402B1) and Fury et al. (PG Pub U.S 2004/0255978). 
8.	Regarding claim 1, Kashkoush teaches a system (abstract, fig 1), comprising: a rinsing station (90) (reads on cleaning station) configured to remove contaminants from one or more wafers via a rinsing process comprising a chemical solution (0045-0046) (reads on cleaning process); a drain (0031) configured to collect the chemical solution from the cleaning station (0031 and 0066), an analyzer (sensor 60) configured to analyze the chemical solution in the drain (0031 and 0052-0054) to determine a contaminant concentration in the chemical solution (0052-0054) ; and a computer unit (control 110) configured to: compare the contaminant concentration to a baseline value; in response to the contaminant concentration being equal to or less than the baseline value (0057-0058), send a first command to the cleaning station to terminate the cleaning process (0063-0064 fig 2 box 260); and in response to the contaminant concentration being greater than the baseline value (0063), send a second command to the cleaning station to adjust one or more parameters in the cleaning process (0064-0065; check and make adjustments to process variables and from fig 2 box 270-290 reads on adjusting parameters).
9.	Although, Kashkoush teaches a drain along with a recirculation line to drain the chemical from the cleaning station for further concentration detection (0031, 0052, and 0056), Kashkoush fails to specifically teach drain collector used for intermittently collecting the chemical for further concentration detection by intermittently collecting samples by diverting the flow of the chemical solution from the cleaning station at sampling intervals.  However, Mori also teaches a substrate cleaning system wherein it is known to include a sample collecting unit (1 in fig 1; reads on drain collector; abstract, 0024, and 0028) in the recirculation line of the system used for intermittently collecting chemical solutions (para 0031) by intermittently collecting samples by diverting the flow of the chemical solution from the cleaning station (para 0031, by bleed line 12) at sampling intervals (para 0031) in order to achieve the predictable result of measuring the concentration of the contaminants from the cleaning fluid from the system (abstract) and in order to achieve frequent analysis and accurate monitoring.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kashkoush such that the recirculation line/loop from the drain include a drain collector for intermittently collecting the chemical by intermittently collecting samples by diverting the flow of the chemical solution from the cleaning station at sampling intervals as taught by Mori in order to achieve the predictable result of measuring the concentration of the contaminants from the cleaning fluid from the system and in order to achieve frequent analysis and accurate monitoring.   
10.	But the present combination of Kashkoush and Mori fails to specifically teach in response to the contaminant concentration being greater than the baseline value, send a second command to the cleaning station to increase a temperature of the chemical solution.  Fury teaches a substrate cleaning system wherein it is known to increase the temperature of the chemical based on the amount of contaminants to be removed (para 0047-0049) in order to effectively clean the substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in response to the contaminant concentration being greater than the baseline value, send a command (second command) to the cleaning station to increase a temperature of the chemical solution as taught by Fury in order to effectively clean the substrate. 
11.	Regarding claim 2, the present combination of Kashkoush, Mori, and Fury teaches wherein the contaminant concentration indicates an amount of metal contaminants on the one or more wafers (0034 and claim 14 of Kashkoush). 
12.	Regarding claim 3, the present combination of Kashkoush, Mori, and Fury teaches wherein the metal contaminants comprise copper (0029 and 0049 of Kashkoush).
13.	Regarding claim 5, the present combination of Kashkoush, Mori, and Fury teaches acid and deionized water chemical solution (0045 of Kashkoush), but fails to specifically teach wherein the chemical solution comprises a mixture of hydrofluoric acid and deionized water.  However, Mori further teaches that it is known to use a mixture of deionized water and hydrogen fluoride (hydrofluoric acid) (0027) in order to rinse the substrate and achieve the predictable result of removing metallic contaminants (0024).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the acid in the DI water chemical mixture of Kashkoush to be hydrofluoric acid as taught by Mori in order to achieve the predictable result of cleaning the substrate and removing metallic contaminants.    
14.	Regarding claim 6, the present combination of Kashkoush, Mori, and Fury teaches wherein the computer unit is further configured to, in response to the contaminant concentration being greater than the baseline value, send a third command to increase a duration of the cleaning process (0066-0068 of Kashkoush). 
15.	Regarding claim 21, Kashkoush teaches a system (abstract, fig 1), comprising: a cleaning station (90) configured to perform a rinsing process with a chemical solution [using DI water with chemical/acid reads on cleaning process with a chemical solution on a wafer (para 0045-0046); an analyzer (sensor 60) configured to analyze the chemical solution (para 0031 and 0052-0054), sensor 60 may be positioned anywhere on the recirculation line/loop reads on configured to analyze the chemical solution after the cleaning process; and a computer unit (controller 110) configured to: compare a contaminant concentration of the analyzed chemical solution to a baseline value (para 0057-0058 and 0064-0065); and in response to the contaminant concentration being greater than the baseline value, send a command to the rinsing [cleaning] station to adjust one or more parameters of the rinsing [cleaning] process (0064-0065; check and make adjustments to process variables).  
16.	But Kashkoush fails to teach samples collected by intermittently diverting the flow of chemical solution at sampling intervals.  However, Mori teaches Mori also teaches a substrate cleaning system wherein it is known to include a sample collecting unit (1 in fig 1; reads on drain collector; abstract, 0024, and 0028) wherein it is known to collect samples by intermittently diverting the flow (para 0031) at sampling intervals (para 0031) in order to achieve frequent analysis and accurate monitoring. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kashkoush by collecting samples by intermittently diverting the flow at sampling intervals as taught by Mori in order to achieve frequent analysis and accurate monitoring.   
17.	But the present combination of Kashkoush and Mori fails to specifically teach in response to the contaminant concentration being greater than the baseline value, send a command to the cleaning station to increase a temperature of the chemical solution.  Fury teaches a substrate cleaning system wherein it is known to increase the temperature of the chemical based on the amount of contaminants to be removed (para 0042) in order to effectively clean the substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in response to the contaminant concentration being greater than the baseline value, send a command to the cleaning station to increase a temperature of the chemical solution as taught by Fury in order to effectively clean the substrate.   
18.	Regarding claim 22, the present combination of Kashkoush, Mori, and Fury teaches wherein the computer unit is further configured to, in response to the contaminant concentration being equal to or less than the baseline value, send another command to the cleaning station to terminate the cleaning process (para 0066 of Kashkoush, fig 2 box 260). 
19.	Regarding claim 23, the present combination of Kashkoush, Mori, and Fury teaches wherein the contaminant concentration indicates an amount of metal contaminants on the wafer (0034 and claim 14 of Kashkoush). 
20.	Regarding claim 24, the present combination of Kashkoush, Mori, and Fury teaches wherein the metal contaminants comprise copper (0029 and 0049 of Kashkoush).
21.	Regarding claim 25, the present combination of Kashkoush, Mori, and Fury teaches acid and deionized water chemical solution (0045 of Kashkoush), but fails to specifically teach wherein the chemical solution comprises a mixture of hydrofluoric acid and deionized water.  However, Mori further teaches that it is known to use a mixture of deionized water and hydrogen fluoride (hydrofluoric acid) (0027) in order to rinse the substrate and achieve the predictable result of removing metallic contaminants (0024).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the acid in the DI water chemical mixture of the present combination of Kashkoush, Mori, and Fury to be hydrofluoric acid as taught by Mori in order to achieve the predictable result of cleaning the substrate and removing metallic contaminants.    
22.	Regarding claim 27, the present combination of Kashkoush, Mori, and Fury teaches wherein, in response to the contaminant concentration being greater than the baseline value, the cleaning station is configured to adjust a duration of the cleaning process (0066-0068 of Kashkoush; fig 2; going from 240 to 270 and back to 210 prolongs the process and thus reads on adjusting duration). 
23.	Regarding claim 28, Kashkoush teaches a system (abstract, fig 1), comprising: a cleaning station (90) configured to remove contamination from a wafer via a cleaning process comprising a chemical solution (0045-0046), wherein the cleaning station is configured to collect the chemical solution after the chemical solution has been dispensed onto the wafer (para 0031); a drain (0031 and 0066); an analyzer (sensor 60) configured to analyze the chemical solution in the drain (0031 and 0052-0054) to determine a contaminant concentration in the chemical solution (0031 and 0052-0054) and a computer unit (control 110) configured to: compare the contaminant concentration to a baseline value; and in response to the contaminant concentration being greater than the baseline value (para 0063), send a command to the cleaning station to adjust one or more parameters in the cleaning process (0064-0065; check and make adjustments to process variables).
24.	Although, Kashkoush teaches a drain along with a recirculation line to drain the chemical from the cleaning station for further concentration detection (0031, 0052, and 0056), Kashkoush fails to specifically teach drain collector used for collecting the chemical for further concentration detection, the analyzer configured to analyze the chemical solution collected in the drain collector and a valve configured to intermittently divert the chemical solution from the cleaning station to the drain collector.  However, Mori also teaches a substrate cleaning system wherein it is known to include a sample collecting unit (1 in fig 1; reads on drain collector; abstract, 0024, and 0028) in the recirculation line of the system, the analyzer configured to analyze the chemical solution collected in the drain collector (abstract), and the valve configured to intermittently divert the chemical solution from the cleaning station to the drain collector (0029 and 0031) in order to control flow to the drain collector and to achieve the predictable result of measuring the concentration of the contaminants from the cleaning fluid from the system (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kashkoush to include a drain collector, for analyzer to analyze chemical solution collected in drain collector, and a the valve configured to intermittently divert the chemical solution from the cleaning station to the drain collector as taught by Mori in order to control flow to the drain collector and to achieve the predictable result of measuring the concentration of the contaminants from the cleaning fluid from the system.     
25.	But the present combination of Kashkoush and Mori fails to specifically teach in response to the contaminant concentration being greater than the baseline value, send a command to the cleaning station to increase a temperature of the chemical solution.  Fury teaches a substrate cleaning system wherein it is known to increase the temperature of the chemical based on the amount of contaminants to be removed (para 0042) in order to effectively clean the substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in response to the contaminant concentration being greater than the baseline value, send a command to the cleaning station to increase a temperature of the chemical solution as taught by Fury in order to effectively clean the substrate.   
26.	Regarding claim 29, since the present combination of Kashkoush, Mori, and Fury teaches a main drain of station with sampling  (0031 Kashkoush) wherein the valve can connect sample line from station (para 0029 of Mori), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the present combination of Kashkoush and Mori to have a main drain wherein the valve is further configured to divert, the chemical solution from the cleaning station to the main drain. 
27.	Regarding claim 30, the present combination of Kashkoush, Mori, and Fury teaches wherein the computer unit is further configured to, in response to the contaminant concentration being equal to or less than the baseline value, send another command to the cleaning station to terminate the cleaning process (para 0066 of Kashkoush, fig 2 box 260). 
28.	Regarding claim 31, the present combination of Kashkoush, Mori, and Fury teaches wherein the contaminant concentration comprises an amount of metal contaminants on the wafer (0034 and claim 14 of Kashkoush).
29.	Regarding claim 32, the present combination of Kashkoush, Mori, and Fury teaches acid and deionized water chemical solution (0045 of Kashkoush), but fails to specifically teach wherein the chemical solution comprises a mixture of hydrofluoric acid and deionized water.  However, Mori further teaches that it is known to use a mixture of deionized water and hydrogen fluoride (hydrofluoric acid) (0027) in order to rinse the substrate and achieve the predictable result of removing metallic contaminants (0024).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the acid in the DI water chemical mixture of the present combination of Kashkoush, Mori, and Fury to be hydrofluoric acid as taught by Mori in order to achieve the predictable result of cleaning the substrate and removing metallic contaminants.   
30.	Regarding claim 33, the present combination of Kashkoush, Mori, and Fury teaches wherein the one or more parameters in the cleaning process comprises a duration of the rinsing process (0066-0068 of Kashkoush).
31.	Regarding claim 35, the present combination of Kashkoush, Mori, and Fury teaches in response to the contaminant concentration being greater than the baseline value, the cleaning station is configured to adjust a water content of the chemical solution (0063-0064 of Kashkoush). 
32.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kashkoush (PG Pub U.S 2005/0016929), Mori et al. (EP1084402B1) and Fury et al. (PG Pub U.S 2004/0255978) and further in view of Hachiya et al. (PG Pub U.S 2014/0377463). 
33.	Regarding claim 36, the present combination of Kashkoush, Mori, and Fury fails to teach the present combination of wherein the chemical solution comprises one or more of a hydrochloric acid/hydrogen peroxide/deionized (DI) water (HPM) solution, a sulfuric acid/hydrogen peroxide/DI water (SPM) solution, a hydrofluoric acid/DI water (DHF) solution, an ozone solution, and combinations thereof.  However, Hachiya also teaches a substrate cleaning system wherein it is known for the chemical solution to comprise hydrochloric acid/hydrogen peroxide/ DI water (HPM) solution in order to achieve the predictable result of removing metal impurities (para 0067).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the chemical solution of the present combination of Kashkoush, Mori, and Fury to be hydrochloric acid/hydrogen peroxide/ DI water (HPM) solution as taught by Hachiya in order to achieve the predictable result of removing metal impurities.    

34.	Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kashkoush (PG Pub U.S 2005/0016929), Mori et al. (EP1084402B1) and Fury et al. (PG Pub U.S 2004/0255978) and further in view of Teraguchi et al. (PG Pub U.S 2015/0069575).  
35.	Regarding claim 37, the present combination of Kashkoush, Mori, and Fury teaches analyzer is configured to determine a contaminant concentration (0031 and 0052-0054 of Kashkoush) but fails to teach wherein the analyzer uses x-ray analysis.  However, Teraguchi teaches it is known to use x-ray analysis in order to achieve the predictable result of detecting metal pollutants (para 0073).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the analyzer of the present combination of Kashkoush, Mori, and Fury to use x-ray analysis as taught by Teraguchi in order to achieve the predictable result of detecting metal pollutants.    
36.	Regarding claim 38, the present combination of Kashkoush, Mori, Fury, and Teraguchi teaches wherein the x-ray analysis comprises x-ray fluorescence (XRF) (para 0073 of Teraguchi).

Conclusion
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714